74 F.3d 1230NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James O. BRADLEY, Plaintiff-Appellant,v.Mary Lou ROGERS, Programs Director III;  North CarolinaPrisoner Legal Services, Incorporated;  NorthCarolina Department Of Corrections;  JimHunt, Governor, Defendants-Appellees.
No. 95-7350.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 14, 1995.Decided Jan. 17, 1996.

James O. Bradley, Appellant Pro Se.  William Dale Talbert, Assistant Attorney General, David L. Woodard, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;  Gordon Claiborne Woodruff, Smithfield, North Carolina, for Appellees.
Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing all but one of the Defendants in this action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED